Title: From Thomas Jefferson to Arthur S. Brockenbrough, 7 September 1820
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Sir,
Sept: 7. 1820
We the subscribers, acting as a Committee of superintendence under the authority of the Visitors of the University of Virginia have consider’d the proposals of Michael and Giacomo Raggi sculptors, that we shou’d relinquish their obligation to continue longer in the service of the University & permit them to return to Italy under certain other stipulations. and we do not think we should be justifiable in acceding to either of the stipulations they propose as substitutes to the original contract.But willing to indulge their strong desire to return to their families we agree to relinquish their future services to pay up their wages to the day of discontinuing them, they relinquishing all further wages, and the expences of their journey & voyage back. They will doubtless think it just that as we have borne the extra expense of their voyage coming, & have received about 14 months labour only of the one & 12 months of the other, they should bear the extra expence of their return on their withdrawing 18 months labour of the one & 20. months of the other still due under the original contract. If they consent to this you are authorised to carry it into execution forthwithJohn H. CockeTh: Jefferson